Citation Nr: 0704348	
Decision Date: 02/12/07    Archive Date: 02/22/07

DOCKET NO.  05-00 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for a right knee 
disability as secondary to the service-connected left knee 
disability.     


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1963 to August 1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 2004 of the Oakland, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In January 2006, the veteran testified at hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record.

At the hearing, the veteran stated that he not seeking 
service connection for rheumatoid arthritis, but he was 
claiming that his right knee condition was made worse by the 
service-connected left knee disability. 

Irrespective of the RO's action, the Board has jurisdiction 
responsibility to consider whether it is proper for a claim 
to be reopened, and what the RO determined in this regard is 
irrelevant.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001). 

The reopened claim of service connection for a right knee 
disability secondary to the service-connected left knee 
disability, is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In an unappealed rating decision in December 2002, the RO 
denied the claim of service connection for a right knee 
disability secondary to the service-connected left knee 
disability; after the veteran was notified of his procedural 
and appellate rights, he did not perfect an appeal of the 
rating decision, and the rating decision, denying his claim 
became final.

2. The additional evidence presented since the last final 
rating decision includes a medical opinion that relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
of service connection for a right knee disability secondary 
to the service-connected left knee disability.


CONCLUSIONS OF LAW

1. The rating decision in December 2002 by the RO, denying 
service connection for a right knee disability secondary to 
the service-connected left knee disability, is final.  38 
U.S.C.A. § 7105(c) (West 2002).

2. The additional evidence presented since the rating 
decision in December 2002, denying service connection for a 
right knee disability secondary to the service-connected left 
knee disability, is new and material, and the claim of 
service connection is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented, in part, at 38 C.F.R § 3.159, amended VA's 
duties to notify and to assist a claimant in developing 
information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  Under 38 
C.F.R. § 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.



In a new and material claim, the VCAA notice must include 
notice of the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

As the application to reopen the claim of service connection 
is resolved in the veteran's favor, and as the Board is 
requesting additional evidentiary development before deciding 
the claim of the merits, there is no possibility of prejudice 
to the veteran due to any defect in the VCAA notice, 
pertaining to either Kent at 20 Vet. App. 1 (2006) or Dingess 
at 19 Vet. App. 473 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  

For applications filed after August 29, 2001, as was the 
application to reopen the claim in this case, new and 
material evidence means evidence not previously submitted to 
agency decision makers; which relates, either by itself or 
when considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of 


record at the time of the last prior final denial of the 
claim sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  For purposes of reopening a 
claim, the credibility of newly submitted evidence is 
generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992) (in determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

Analysis

The claim of service connection for right knee disability 
secondary to the service-connected left knee disability was 
denied by the RO in a rating decision in December 2002.  The 
veteran did not perfect an appeal of the rating decision and 
the rating decision became final.  38 .F.R. § 3.104.

The veteran now seeks to reopen his claim of service 
connection for a right knee disability secondary to the 
service-connected left knee disability.  Despite the finality 
of a prior adverse decision, a claim will be reopened and the 
former disposition reviewed if new and material evidence is 
furnished with respect to the claim which has been 
disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The claim of service connection for a right knee disability 
secondary to the service-connected left knee disability was 
previously denied on grounds that there was no evidence to 
support a finding of that the right knee disability began in 
service or within one year of discharge and the evidence of 
record did not show that rheumatoid arthritis of the right 
knee was caused or aggravated by the service-connected left 
knee disability.  

Since the rating decision of December 2002 RO decision, the 
veteran has submitted medical evidence that supports the 
veteran's contention that the left knee injury aggravated the 
right knee disability.  In statements in January 2004 and 
January 2005, M.F., MD, stated that it was possible that the 
left knee disability, resulting in an altered gait, caused 
deterioration of the right knee and that the veteran has 
rheumatoid arthritis and osteoarthritis in the right knee, 
the result of the left knee disability. 

This evidence discussed is new and material because it 
relates to an unestablished fact necessary to substantiate 
the claim, that is, an increase in right knee disability 
caused by the service-connected left knee disability, and 
raises a reasonable possibility of substantiating the claim, 
and the claim is reopened. 38 C.F.R. § 3.156(a).

ORDER

As new and material evidence has been presented, the claim of 
service connection for a right knee disability secondary to 
the service-connected left knee disability is reopened, and 
to this extent only the appeal is granted.


REMAND

By a rating decision dated in August 1998, the veteran was 
granted service connection for residuals of a total left knee 
replacement.  

In October 1990, an X-ray report of the right knee revealed 
degenerative changes.  

On VA examination in July 1998, the pertinent finding was a 
slight valgus increase to the right knee.  The examiner 
stated that the veteran walked with a slight limp.  X-rays 
revealed slight osteoporosis of the right knee.  

In March 2003, a private physician reported a slight 
progression of degenerative changes in the right knee over 
the preceding 13 years.  

On VA examination in the June 2004, the examiner stated that 
the left knee disability did not cause the right knee 
rheumatoid arthritis.  In an addendum to the report, dated in 
March 2005, the same examiner again stated that the left knee 
disability did not cause the right knee and recommended an 
evaluation by a rheumatologist. 

A disorder that is proximately due to or the result of a 
service-connected disability can be service connected.  38 
C.F.R. § 3.310(a). When aggravation of a disorder for which 
service connection has not been granted is proximately due 
to, or is the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability, 
and no more, over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

As the record does not contain sufficient medical evidence to 
decide the claim on the basis of aggravation, further 
evidentiary development is necessary.  Accordingly, the case 
is REMANDED for the following action:

1. Ensure VCAA compliance.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2. Schedule the veteran for a VA 
examination by a rheumatologist to 
determine whether it is at least as likely 
as not that left knee disability 
aggravated the right knee disability, 
which has been diagnosed as rheumatoid 
arthritis and osteoarthritis.  The claims 
folder must be made available for review 
by the examiner.

In formulating the opinion, the 
examiner is asked to consider that the 
term "at least as likely as not" does 
not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence both 
for and against the conclusion is so 
evenly divided that it is as medically 
sound to find in favor of as it is to 
find against. 

Also the term "aggravation" means an 
increase in severity, that is, a 
worsening of the underlying condition 
as contrasted to a worsening of 
symptoms.

If the requested opinion cannot be 
provided without resort to speculation, 
the examiner should so state. 

3. After the above development has been 
completed, adjudicate the claim.  If the 
determination remains adverse to the 
veteran, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


 Department of Veterans Affairs


